DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 10 September 2021.
Claims 1-20 are currently pending.  In the Amendment filed 10 September 2021, claims 10, 11 and 20 are amended. 
As a result of the Amendment filed 10 September 2021, claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of application 15/644,560 filed 7/7/17 now US Patent No 10417245 which has provisional application 62457654.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Zhu, Pasupathy and Li. 
Zhu discloses receive a plurality of data samples from as the building equipment generates the plurality of data samples, each of the data samples comprising a data value [statistic] and a timestamp [occurrence time] (see [0002]; [0020]; [0034]); assign, as the plurality of data samples are received from the building equipment, a sample  samples (see [0021]; [0025] – determining if the statistic is outside of an acceptable operating level; using color coding to indicate status); generate, as the plurality of data samples are received from the building equipment, one or more events based on the timestamp of each data sample and the sample state assigned to each data sample, each of the events comprising a start time, an end time [duration times – a duration has a start time and end time], and an event state (see [0022]; [0030]; [0031]; [0036]-[0038]; and [0040]); and generate, as the plurality of data samples are received from the building equipment, an eventseries comprising one or more generated events [creating a timeline] (see [0022]; [0030]; [0031]; [0036]-[0038]; and [0040]).  
Li discloses updating the eventseries (see Section 2.2.1; Section 4.1; and Section 4.2).
The closest prior art of record, Zhu, Pasupathy and Li fail to explicitly teach the limitation of perform at least one of extending a last event of the eventseries or generating a new last event of the eventseries based on the particular data sample in combination with the other claimed limitations found in each of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167